In the United States Court of Federal Claims 
                                                    OFFICE OF SPECIAL MASTERS
                                                             No. 14-784V
                                                         Filed: July 28, 2015
                                                         (not to be published)

***********************
KRISTIN LINTZ,                          *
                                        *
                   Petitioner,          *
      v.                                *             Stipulation; Tdap; Seizures;
                                        *             Significant Aggravation
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *
                                        *
                   Respondent.          *
***********************
Carol Gallagher, Esq., Carol L. Gallagher, Esquire, LLC, Linwood, NJ for petitioner.
Debra A. Filteau Begley, Esq., U.S. Department of Justice, Washington, DC, for
respondent.

                                                     DECISION ON JOINT STIPULATION1
Gowen, Special Master:
       Kristin Lintz[“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on August 28, 2014. Petitioner alleges that she
suffered from a seizure disorder, or a significant aggravation of a pre-existing seizure
disorder that was caused in fact by the Tetanus-Diphtheria-acellular Pertussis [Tdap]
vaccination she received on September 1, 2012. See Stipulation, filed July 28, 2015, at
¶¶ 2, 4. Further, petitioner alleges that she experienced residual effects of her injuries
                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
for more than six months. Stipulation at ¶ 4. Respondent denies that petitioner’s
seizure condition, or any other condition, was caused or significantly aggravated by her
Tdap vaccination. Stipulation at ¶ 6.
       Nevertheless, the parties have agreed to settle the case. On July 28, 2015, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.
Respondent agrees to pay petitioner:
              a. A lump sum of $15,000.00 in the form of a check payable to petitioner,
                 Kristin Lintz. This amount represents compensation for all damages that
                 would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3
IT IS SO ORDERED.



                                                               s/ Thomas L. Gowen
                                                               Thomas L. Gowen
                                                               Special Master




                                                            
3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.